Title: To George Washington from Bernard Hubley, Jr., 20 December 1798
From: Hubley, Bernard Jr.
To: Washington, George



Dear General
Northumberland [Pa.] Decemr 20th 1798

At this period when the exertions of every Federalist is requisite for the preservation of the United States, I should deem it criminal in me not to offer my services; I do not think it necessary to procure a recommendation in my favour to enter or join the Army, though should you conceive it to be, the Militia Officers of the County, with such other Characters of first respectability, would with pleasure give it, the opinion entertained by them of me, is greater than the station I could at present expect, or would wish to hold, their wish and desire, I am convinced would be that I should be a General Officer, and my own is, to have the command of a Regiment; should there be other Characters applying for this station, Men of superior abilities and attachment to our Country, I should wish them to have the preference; You will I beg excuse me for Writing to you on this subject, for I could not refrain as I was an Officer last War, I Wrote to our beloved President, on the twelfth day of July last, offering my services in such station, I should be allowed to become most serviceable, whenever you were ready to take the Field, or should appear at the Head of our Army. shortly after I became a Resident here, I was Commissioned Lieutenant of the County, after being in this Office nearly Four Years, the Legislature of this State, about Six Years since enacted a new Militia Law, I was then Commissioned the Brigade Inspector,

and which I am at present. I am Dear General with every sentiment of affection and esteem Your Most Obdt & Most Hume Servt

Berd Hubley Jun.

